BROCK, Judge.
Defendant argues that his plea of guilty was not freely and voluntarily entered. Counsel’s arguments have been ingenious but we are not convinced. The Assistant Attorney General clearly and concisely answered each argument. We see no purpose to be served in discussing them seriatim.
The record clearly and fully supports the judge’s findings that the plea of guilty was freely, understandingly and voluntarily entered, without undue influence, compulsion or duress, and without promise of leniency.
*132We have further examined the face of the record proper and conclude that no prejudicial error appears.
No error.
Judges Campbell and Graham concur.